DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) filed on 10/08/2019 and 01/21/2021 have been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 11-20, filed 03/02/2022, with respect to the rejections of claims 1-12 & 14 under 35 USC § 102 and claim 13 under 35 USC § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Tullson (JP2001502425A) and Nakanishi (US20080094274A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-12 & 14are rejected under 35 U.S.C. 103 as being unpatentable over Tullson (JP2001502425A) in view of Nakanishi (US20080094274A1).
Consider claim 1, Tullson discloses a method for interference reduction in a stationary radar unit of a frequency-modulated continuous-wave receiving a sequence of beat signals corresponding to a first sequence of signals transmitted by a radar unit (page 1 discloses a method for eliminating short-duration interference such as pulses in an FMCW type radar apparatus using a linear frequency sweep. The method combines the transmitted and received signals to generate a useful signal in the form of a differential signal, a beat signal, which is a single wave for each target, the frequency of the wave), wherein each beat signal is a mix of its corresponding signal in the first sequence of signals transmitted by the radar unit and a signal received by a receive antenna of the radar unit in response thereto (page 2 discloses signal processing in a linear FMCW radar unit consists principally of the transmitted and received Signals being combined, so that the difference signal (the beat signal) is generated); 
and reducing the interference in the beat signal by replacing at least a portion of the segment of the beat signal, wherein the portion of the segment of the beat signal is replaced with a corresponding portion of an adjacent beat signal in the sequence of beat signals or by a corresponding portion of the reference beat signal, wherein the adjacent beat signal is directly before or directly after the beat signal in the sequence of beat signals (page 2 discloses a method that detects the disturbance in the beat signal and rejects it in its time domain, and reconstructs the disturbed part by extrapolating the beat signal based on undisturbed samples. The beat signal is reconstructed in the disturbed part by extrapolating in both directions based on both the previous and the next sample without disturbance).
Tullson did not specifically disclose calculating a reference beat signal as an average or a median of one or more of the beat signals in the sequence of beat signals.
Although Tullson discloses that identifying interference in the time domain from a transmitter which is separate from the radar unit (Page 2 “Linear FMCW radar devices may be disturbed when receiving signals other than their own transmitted signals reflected from various targets” and “detects disturbance in beat signal in time domain), it fails to disclose that this is done by comparing at least one of a difference between the beat signal and the reference beat signal, and a derivative of the difference, to one or more thresholds wherein each time sample of the reference beat signal is calculated as an average or a median of corresponding time samples of the one or more beat signals.
However, Nakanishi discloses calculating a reference beat signal as an average or a median of one or more of the beat signals in the sequence of beat signals (para 19 discloses the reference amplitude is determined on the basis of amplitude of a beat signal in a neighboring (adjacent) modulation interval).
Nakanishi further discloses the segment is identified by comparing at least one of a difference between the beat signal and the reference beat signal, and a derivative of the difference, to one or more thresholds wherein each time sample of the reference beat signal is calculated as an average or a median of corresponding time samples of the one or more beat signals (para 16 discloses amplitude of a beat signal serving as a reference (reference amplitude) is determined. A state in which amplitude exceeds the reference amplitude by a predetermined ratio or a predetermined value (i.e. threshold) is detected as “presence of interference”).
It would have been obvious at the time of the effective filing date of the application to modify Tullson to incorporate the teachings of Nakanishi to include the above limitations. The motivation would have been to effectively identify and eliminate interference thereby improving target detection accuracy.
Consider claim 2, Tullson discloses the method of claim 1, further comprising processing the sequence of beat signals sequentially, wherein the identifying and reducing are applied sequentially to beat signals in the sequence of beat signals (page 2 discloses the method detects the disturbance in the beat signal and rejects it in its time domain, and reconstructs the disturbed part by extrapolating the beat signal based on undisturbed samples (i.e. identifying and reducing are carried out in sequence)).  
Consider claim 3, Tullson fails to disclose repeating the calculating a reference beat signal, wherein the reference beat signal is calculated as an average or a median of beat signals that either precede a currently processed beat signal in the sequence of beat signals, or precede and include a currently processed beat signal in the sequence of beat signals.
However, Nakanishi discloses repeating the calculating a reference beat signal, wherein the reference beat signal is calculated as an average or a median of beat signals that either precede a currently processed beat signal in the sequence of beat signals, or precede and include a currently processed beat signal in the sequence of beat signals (para 25 discloses scans of electromagnetic beams in the azimuth direction are repeated. The reference amplitude is determined on the basis of amplitude of a beat signal for a beam in the same direction used in a previous scan at different scan timing i.e. the reference amplitude is repeatedly determined)
Consider claim 4, Tullson discloses the method of claim 3, wherein, when processing a first beat signal in the sequence of beat signals, the reference beat signal is set to be equal to the first beat signal in the sequence of beat signals (The reference beat signal is the median (average) of the all beat signals in the sequence of the beat signal. Since it is the first time the beat signal is received, the reference signal will be equal to the first beat signal).
It would have been obvious at the time of the effective filing date of the application to modify Tullson to incorporate the teachings of Nakanishi to include the above limitation. The motivation would have been to easily set appropriate threshold value used in the detection of interference.
Consider claim 5, Tullson fails to specifically disclose the method of claim 1, wherein the first sequence of signals comprises a plurality of signals transmitted by the radar unit within a time frame, wherein the sequence of beat signals comprises a plurality of beat signals corresponding to said plurality of signals transmitted by the radar unit within the time frame, and wherein the reference beat signal is calculated as an average of all of said plurality of beat signals in the sequence of beat signals.
However, Nakanishi discloses wherein the first sequence of signals comprises a plurality of signals transmitted by the radar unit within a time frame, wherein the sequence of beat signals comprises a plurality of beat signals corresponding to said plurality of signals transmitted by the radar unit within the time frame  (para 25 discloses scans of electromagnetic beams in the azimuth direction are repeated (i.e. there are multiple signals transmitted). The reference amplitude is determined on the basis of amplitude of a beat signal for a beam in the same direction used in a previous scan at different scan timing), and wherein the reference beat signal is calculated as an average of all of said plurality of beat signals in the sequence of beat signals (para 19 discloses The reference amplitude is determined on the basis of amplitude of a beat signal in a neighboring (adjacent) modulation interval). 
Consider claim 6, Tullson fails to specifically disclose the method of claim 1, wherein, in the identifying, the segment is identified as a part of the beat signal where at least one of the difference and said derivative of the difference deviates from zero by more than a first threshold and a second threshold, respectively.
However, Nakanishi discloses the method of claim 1, wherein, in the identifying, the segment is identified as a part of the beat signal where at least one of the difference and said derivative of the difference deviates from zero by more than a first threshold and a second threshold, respectively (para 16 discloses amplitude of a beat signal serving as a reference (reference amplitude) is determined. A state in which amplitude exceeds the reference amplitude by a predetermined ratio or a predetermined value (i.e. threshold) is detected as “presence of interference”).
It would have been obvious at the time of the effective filing date of the application to modify Tullson to incorporate the teachings of Nakanishi to include the above limitation. The motivation would have been to effectively identify and eliminate interference thereby improving target detection accuracy.
Consider claim 7, Tullson discloses the method of claim 1, wherein, in the reducing the interference, the portion of the segment is only replaced by a corresponding portion of an adjacent beat signal if the corresponding portion of the adjacent beat signal has not been identified as being subject to interference from a transmitter which is separate from the radar unit (Page 2 “Linear FMCW radar devices may be disturbed when receiving signals other than their own transmitted signals reflected from various targets” and “the beat signal is reconstructed in the disturbed part by extrapolating in both directions based on both the previous and the next sample without disturbance”).
Consider claim 8, Tullson discloses the method of claim 1, wherein, in the reducing the interference, the portion of the segment of the beat signal is replaced by the corresponding portion of an adjacent beat signal if the corresponding portion of the adjacent beat signal has not been identified as being subject to interference from a transmitter which is separate from the radar unit, and otherwise the portion of the beat signal is replaced by the corresponding portion of the reference beat signal (Page 2 “Linear FMCW radar devices may be disturbed when receiving signals other than their own transmitted signals reflected from various targets” and “the beat signal is reconstructed in the disturbed part by extrapolating in both directions based on both the previous and the next sample without disturbance”).
Consider claim 9, Tullson discloses the method of claim 1, wherein, in the reducing the interference, a first portion of the segment of the beat signal is replaced by a corresponding first portion of the adjacent beat signal, and a second portion of the segment of the beat signal is replaced by a corresponding second portion of the reference beat signal ((Page 2 “Linear FMCW radar devices may be disturbed when receiving signals other than their own transmitted signals reflected from various targets” and “the beat signal is reconstructed in the disturbed part by extrapolating in both directions based on both the previous and the next sample without disturbance”).
Consider claim 10, Tullson discloses the method of claim 9, wherein the adjacent beat signal is identified as being subject to interference from a transmitter which is separate from the radar unit in a segment corresponding to the second portion but not in a segment corresponding to the first portion (Page 2 “Linear FMCW radar devices may be disturbed when receiving signals other than their own transmitted signals reflected from various targets” and “. the method detects the disturbance in the beat signal and rejects it in its time domain, and reconstructs the disturbed part by extrapolating the beat signal based on undisturbed samples (i.e. there are portions that are disturbed and other portions that are undisturbed)
Consider claim 11, Tullson and Nakanishi disclose the method of claim 1, wherein the method is performed for receive antenna of the radar unit.
Tullson and Nakanishi did not disclose multiple receive antenna where the method is performed for each receive antenna
However, if the radar unit comprises multiple receive antennas, it would be obvious that the method would be performed for each receive antenna (the method still remains the same). 
The motivation would have been to effectively detect and reduce interference in each receive antenna.
The system claim 12 is rejected using the same rationale that was used for the rejection of method claim 1.
Claim 14 . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tullson (JP2001502425A) and Nakanishi (US20080094274A1) in further view of Melzer (US11029388B2).
Consider claim 13, Tullson and Nakanishi disclose all limitations of claim 13 (as analyzed in claim 1) except that the device is arranged downstream of the radar unit to reduce interference in the sequence of beat signals generated by the mixer
However, Melzer discloses the device is arranged downstream of the radar unit to reduce interference in the sequence of beat signals generated by the mixer (see Melzer, col 2, line 6-12, discloses an RF circuit arrangement with an analog-to-digital converter, connected downstream of the mixer).
It would have been obvious at the time of the effective filing date of the application to modify Corbett to incorporate the teachings of Melzer to configure the interference reducer system to be downstream the mixer. The motivation would be to have the device right underneath the mixer so that the interference in the sequence of beat signals generated by the mixer can easily be eliminated.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Fri, 8a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephanie Ziegle can be reached on (571)272-61854417. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-10



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 4114     

/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648